Filed 1/8/16 Phelps v. Bishop CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


WILLIE M. PHELPS,                                                    B260734

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BC557319)
         v.

TYESHA MARIE MAUDE BISHOP,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Robert H.
O’Brien, Judge. (Retired judge of the L.A. Sup. Ct. assigned by the Chief Justice
pursuant to art. VI, § 6 of the Cal. Const.) Affirmed.
         Tyesha M. M. Bishop, in pro. per., for Defendant and Appellant.
         Campbell & Farahani, Frances M. Campbell and Nima Farahani for Plaintiff and
Respondent.
                                             ——————————
       After successfully suing her former landlord for constructive eviction, Willie M.
Phelps (Phelps) brought this fraudulent transfer lawsuit when the landlord gifted the
apartment building to his daughter Tyesha Marie Maude Bishop (Bishop) seemingly to
avoid paying the damages awarded to Phelps. After Bishop failed to file an opposition to
Phelps’ motion for a preliminary injunction, the trial court granted the preliminary
injunction enjoining Bishop from transferring the property pending the upcoming trial.
We affirm.
                                     BACKGROUND
I.     Facts of the case
       After her landlord Reggie Lyn Bishop, Sr., (Bishop’s father) turned off her water
and gas to force her to vacate her home of many years, Phelps successfully sued for
constructive eviction. Following a jury trial, the Los Angeles Superior Court awarded
damages and attorney fees totaling $261,424. We affirmed the judgment.
       One week after the judgment was entered, the landlord transferred for no
consideration the apartment building (valued at $500,000) to his daughter Bishop. Phelps
then brought this lawsuit arguing Bishop’s father fraudulently transferred the property
without receiving reasonably equivalent value to hide his assets, appear insolvent, and
avoid paying the judgment to Phelps.
II.    Procedural history
       Phelps moved for a preliminary injunction enjoining Bishop from transferring the
property pending trial. Bishop, who was represented by counsel at the time, filed no
opposition. The trial court granted the preliminary injunction. Bishop then filed this
appeal in propria person.
                                       DISCUSSION
       The trial court did not abuse its discretion in granting the preliminary injunction.
First, we review the grant of a preliminary injunction under the abuse of discretion
standard. (Professional Engineers v. Department of Transportation (1997) 15 Cal.4th
543, 562.) Second, a party cannot urge on appeal an issue not raised before the trial
court. (Johnson v. Greenelsh (2009) 47 Cal.4th 598, 603; Estate of Westerman (1968) 68

                                              2
Cal.2d 267, 279.) Here, Bishop filed no opposition to Phelps’ motion for a preliminary
injunction. By failing to raise any argument before the trial court, Bishop is precluded
from making any argument on appeal. While Bishop argues that she filed a demurrer to
challenge the preliminary injunction, that did not occur until after the trial court had
already granted the preliminary injunction. Therefore, we affirm.
                                      DISPOSITION
       The order is affirmed. Costs are awarded to Willie M. Phelps.
       NOT TO BE PUBLISHED.


                                                  JOHNSON, J.


We concur:


              ROTHSCHILD, P. J.


              CHANEY, J.




                                              3